--------------------------------------------------------------------------------

Exhibit 10.5








DATE






DATE
ADDRESS


Dear ___________:


NBT Bancorp Inc. (which, together with its wholly-owned subsidiary, NBT Bank,
National Association, is referred to as the "Company") considers the stability
of its key management group to be essential to the best interests of the Company
and its share­holders.  The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control may arise and
that the attendant uncertainty may result in the departure or distraction of key
management personnel to the detriment of the Company and its shareholders.


Accordingly, the Board of Directors of the Company (the "Board") has determined
that appropriate steps should be taken to encourage members of the Company's key
management group to continue as employees notwithstanding the possibility of a
change in control of the Company.


The Board also believes it important that, in the event of a proposal for
transfer of control of the Company, you be able to assess the proposal and
advise the Board without being influenced by the uncertainties of your own
situation.


In order to induce you to remain in the employ of the Company, this agreement
(“the Agreement”), which has been approved by the Board, sets forth the
severance compensation that the Company agrees will be provided to you in the
event your employment with the Company terminated subsequent to a “change in
control” of the Company under the circumstances described below.


1.           Agreement to Provide Services; Right to Terminate.


(a)           Termination Prior to Certain Offers.  Except as otherwise provided
in paragraph (b) below, or in any written employment agreement between you and
the Company, the Company or you may terminate your employment at any time.  If,
and only if, such termination occurs after a "change in control of the Company"
(as defined in section 6), the provisions of this Agreement regarding the
payment of severance compensation and benefits shall apply.   A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 
1

--------------------------------------------------------------------------------

 

(b)           Termination Subsequent to Certain Offers.  In the event a tender
offer or exchange offer is made by a "person" (as defined in section 6) for more
than 30 percent of the combined voting power of the Company's outstanding
securities ordinarily having the right to vote at elections of directors
("Voting Securities"), including shares of common stock, no par value, of the
Company (the "Company Shares"), you agree that, notwithstanding the terms of any
written employment agreement you may have with the Company, you will not leave
the employ of the Company (other than as a result of Disabil­ity as such term is
defined in section 6 and will render services to the Company in the capacity in
which you then serve until such tender offer or exchange offer has been
abandoned or terminated or a change in control of the Company has occurred as a
result of such tender offer or exchange offer.  If, during the period you are
obligated to continue in the employ of the Company pursuant to this section
1(b), the Company reduces your compensation, terminates your employment without
Cause, or you provide written notice of your decision to terminate your
employment for Good Reason (all as defined herein), your obligations under this
section 1(b) shall thereupon terminate and you will be entitled to payments
provided under Section 3(b).


2.           Term of Agreement.  This Agreement shall commence on the date
hereof and shall continue in effect until DATE; provided, however, that
commencing DATE and each DATE thereafter, the remaining term of this Agreement
shall auto­mati­cally be extended for one additional year (to a total of three
years) unless at least 90 days prior to such anniversary, ­the Company or you
shall have given notice that this Agree­ment shall not be ex­tended; and
provided, however, that if a change in control of the Company shall occur while
this Agree­ment is in effect, this Agree­ment shall auto­mati­cally be extended
for 24 months from the date the change in control of the Company occurs.  This
Agreement shall terminate if you or the Compa­ny termi­nates your employ­ment
for any reason, including any reasons provided for under the terms of any
written employment agreement you may have with the Company, prior to a change in
control of the Company but without preju­dice to any remedy the Company may have
for breach of your obligations, if any, under section 1(b).


3.           Severance Payment and Benefits If Termination Occurs Following
Change in Control for Disability, Without Cause, With Good Reason Within 24
Months or Without Good Reason within 12 Months of the Change.  If, (I) within 24
months from the date of occurrence of any event constituting a change in control
of the Company (it being recognized that more than one such event may occur in
which case the 24-month period shall run from the date of occurrence of each
such event), your employment with the Company is terminated (i) by the Company
for Disability, (ii) by the Company without Cause, or (iii) by you with Good
Reason (as defined in section 6), or (II) within 12 months from the date of
occurrence of any event constituting a change in control of the Company (it
being recognized that more than one such event may occur in which case the
12-month period shall run from the date of occurrence of each such event) you
terminate your employment either with or without Good Reason, you shall be
entitled to a sever­ance payment and other benefits as follows:

 
2

--------------------------------------------------------------------------------

 

(a)           Disability.  If your employment with the Company is terminated for
Disability, your benefits shall thereafter be determined in accordance with the
Company's long-term disability income insurance plan.  If the Company's
long-term disability income insurance plan is modified or terminated following a
change in control, the Company shall substitute such a plan with benefits
applicable to you substantially similar to those provided by such plan prior to
its modification or termination.  During any period that you fail to perform
your duties hereunder as a result of incapacity due to physical or mental
illness, you shall continue to receive your full base salary at the rate then in
effect until your employment is termi­nated by the Company for Disability.


(b)           Termination Without Cause or With Good Reason Within 24 Months of
Change in Control or Without Good Reason within 12 Months of the Change in
Control.  If your employment with the Company is terminated without Cause by the
Company or with Good Reason by you within 24 months of a change in control, or
by you within 12 months of a change in control of the Company without Good
Reason, then, in consideration for your covenant not to compete and other
post-termination obligations, the Company shall pay to you, upon demand, the
following amounts (net of applicable payroll taxes and other required
withholding):


(i)           Your full base salary through the Date of Termination at the rate
in effect on the date the change in control of the Company occurs plus
year-to-date ac­crued vacation.


(ii)           As severance pay, an amount equal to the product of 2.99
multiplied by the greater of (A) the sum of your annualized salary for the
calendar year in which the change in control of the Company occurs, the maximum
bonus that could have been paid to you for such year if all applicable targets
and objectives had been achieved, or if no formal bonus program is in effect,
the largest bonus amount paid to you during any one of the three preceding
calendar years, and other annualized amounts that constitute taxable income to
you from the Company for such year, without reduction for salary reduction
amounts excludible from income under Code Sections 402(e)(3) or 125, or (B) your
average "Compensation" (as defined below) for the three calendar years preceding
the calendar year in which the change in control of the Company occurs.  As used
in this subsection 3(b)(ii) your "Compensation" shall mean your base salary,
bonus, and any other amounts that constitute taxable income to you from the
Company, without reduction for salary reduction amounts excludible from income
under Code Sections 402(e)(3) or 125.

 
3

--------------------------------------------------------------------------------

 

(c)           Related Benefits.  Unless you die or your employment is terminated
by the Company for Cause or Disability, or by you other than for Good Reason and
not within 12 months after a change in control of the Company, (i) the Company
shall maintain in full force and effect, for your continued benefit and, if
applicable, for the continued benefit of your spouse and family, for three years
after the Date of Termina­tion, or such longer period as may be provided by the
terms of the appropriate plan, all noncash employee benefit plans, programs, or
arrangements (including, without limitation, pension and retirement plans and
arrangements, life insurance and health, dental and vision insurance plans, but
excluding disability or accidental death and dismemberment insurance) in which
you were entitled to participate immediately prior to the Date of Termination,
as in effect at the Date of Termination, or, if more favorable to you and, if
applicable, your spouse and family, as in effect generally at any time
thereafter with respect to executive employees of the Company or any successor;
provided that your continued eligibility for and participation in such plans,
programs, and arrangements is possible after Termination under the general terms
and provisions of such plans, programs, and arrangements; provided, however,
that if you become eligible to participate in a benefit plan, program, or
arrangement of another employer which confers substantially similar benefits
upon you, you shall cease to receive benefits under this subsection in respect
of such plan, program, or arrange­ment; provided, further, that for health
benefits that extend beyond the COBRA limitation period, the Company shall pay
you an amount equal to the benefits that you would have received under this
Section 3(c) without regard to such limitation, and (ii) your benefit under any
supplemental retirement agreement supplemental retirement plan or any retirement
plans maintained by the Company in which you are a participant shall be fully
vested upon such termination of your employment, and your benefit under such
agreement or plan shall be determined as if you had continued to be employed by
the Company for three additional years (or the period after which the maximum
benefit payable is attained, if less) and if your annual compensation for
purposes of such agreement or plan during such period of additional employment
had been equal to the amount specified in Section 3(b)(ii)(A) or (B), whichever
is higher.  In the event that your participation in any such plan, program, or
arrangement is not possible after Termination under the general terms and
provisions of such plans, programs, and arrangements, the Company shall arrange
to provide you with benefits substantially similar to those which you are
entitled to receive under such plans, programs and arrangements or
alternatively, pay an amount equal to the reasonable value of such substantially
similar benefits.  If, after termination of employment following a change in
control of the Company, under this Section 3, you elect or, if applicable, your
spouse or family elects, COBRA continuation coverage, the Company will pay the
applicable COBRA premium for the maximum period during which such coverage is
available.  If termination follows a change in control of the Company specified
in Section 6(b)(iii), then you and, if applicable, your spouse and family may
elect in lieu of COBRA continuation coverage to have the acquiring entity obtain
an individual or group health insurance coverage and the acquiring entity will
pay premiums thereunder for the maximum period during which you and, if
applicable, your spouse and family could have elected to receive COBRA
continuation coverage.


(d)           Establishment of Trust.  Within five days following conclusion of
a change in control of the Company, the Company shall establish a trust that
conforms in all regards with the model trust published in Revenue Procedure
92-64 and deposit an amount sufficient to satisfy all liabilities of the Company
under Section 3(b) of this Agreement.


(e)           Installment Payout.  The amounts described in this subsection will
be paid to you in equal annual payments with the first payment to be made within
30 days of your termination and the subsequent payments to be made by January 1
of each year subsequent to the year in which the first payment is made, provided
that under no circumstances will two payments be made during a single tax year
of the recipient.

 
4

--------------------------------------------------------------------------------

 

4.           Payment If Termination Occurs Following Change in Control, Because
of Death, For Cause, or Without Good Reason and not within 12 Months of the
Change in Control.  If your employment shall be terminated following any event
constitut­ing a change in control of the Company because of your death, or by
the Company for Cause, or by you other than for Good Reason and not within 12
months after a change in control of the Company, the Company shall pay you your
full base salary through the Date of Termination at the rate in effect on the
date the change in control of the Company occurs plus year-to-date accrued
vacation.  The Company shall have no further obligations to you under this
Agreement.


5.           No Mitigation.  You shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor, except as express­ly set forth herein, shall the amount of any
payment provided for in this Agreement be reduced by any compensation earned by
you as the result of employment by another employer after the Date of
Termination, or otherwise except to the extent provided in Section 3(c) of this
Agreement.


6.           Definitions of Certain Terms.  For the purpose of this Agreement,
the terms defined in this section 6 shall have the meanings assigned to them
herein.


(a)           Cause.  Termination of your employment by the Company for "Cause"
shall mean termination because, and only because, you committed an act of fraud,
embezzle­ment, or theft constituting a felony or an act intention­ally against
the interests of the Company which causes the Company material
injury.  Notwithstanding the foregoing, you shall not be deemed to have been
terminat­ed for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
constituting Cause as defined above and specify­ing the particulars thereof in
detail.


(b)           Change in Control of the Company.  A "change in control of the
Company" shall mean:


(i)           A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date hereof pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, such a change in control
shall be deemed to have occurred at such time as any Person hereafter becomes
the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30 percent or more of the combined voting power of
the Company's Voting Securi­ties; or


(ii)           During any period of two consecutive years, individuals who at
the beginning of such period constitute the Board cease for any reason to
con­stitute at least a majority thereof unless the election, or the nomination
for election by the Company's shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or

 
5

--------------------------------------------------------------------------------

 

(iii)           There shall be consummated (x) any consoli­dation or merger of
the Company in which the Compa­ny is not the continuing or surviving corporation
or pursuant to which Voting Securities would be converted into cash, securities,
or other property, other than a merger of the Company in which the holders of
Voting Securities immediately prior to the merger have the same propor­tionate
ownership of common stock of the surviving corporation immedi­ately after the
merger, or (y) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transac­tions) of all, or sub­stantially all of the
assets of the Company, pro­vided that any such consolidation, merger, sale,
lease, exchange or other transfer consummated at the insistence of an
appropriate banking regulatory agency shall not constitute a change in control
of the Company; or


(iv)           Approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company.


(c)           Date of Termination.  "Date of Termination" shall mean (i) if your
employment is terminated by the Company for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such 30-day period), and
(ii) if your employment is terminated for any other reason, the date on which a
Notice of Termination is given; provided that if within 30 days after any Notice
of Termination is given the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judg­ment, order, or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfect­ed).  The term of this
Agreement shall be extended until the Date of Termination.


(d)           Disability.  Termination of your employment by the Company for
"Disability" shall mean termination because of your inability to perform your
duties, by reason of any medically determinable physical or mental impairment
that can be expected to results in death or can be expected to last for a
continuous period of not less than 12 months.


(e)           Good Reason.  Termination by you of your employment for "Good
Reason" shall mean termination based on any of the following:


(i)           A change in your status or position(s) with the Company, which in
your reasonable judgment, does not represent a promotion from your status or
position(s) as in effect immediately prior to the change in control of the
Company, or a change in your duties or responsibili­ties which, in your
reasonable judgment, is inconsis­tent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s), except in connection with the termination of your employment for
Cause or Disability or as a result of your death or by you other than for Good
Reason.

 
6

--------------------------------------------------------------------------------

 

(ii)           A reduction by the Company in your base salary as in effect
immediately prior to the change in control of the Company.


(iii)           The failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participat­ing at the time of the change
in control of the Company (or Plans providing you with at least substantial­ly
similar benefits) other than as a result of the normal expiration of any such
Plan in accordance with its terms as in effect at the time of the change in
control of the Company, or the taking of any action, or the failure to act, by
the Company which would adversely affect your continued participation in any of
such Plans on at least as favorable a basis to you as is the case on the date of
the change in control of the Company or which would materially reduce your
benefits in the future under any of such Plans or deprive you of any material
benefit enjoyed by you at the time of the change in control of the Company.


(iv)           The failure by the Company to provide and credit you with the
number of paid vacation days to which you are then entitled in accordance with
the Company's normal vacation policy as in effect immediately prior to the
change in control of the Company.


(v)           The Company's requiring you to be based anywhere other than where
your office is located immediately prior to the change in control of the Company
except for required travel on the Company's business to an extent substantially
consistent with the business travel obligations which you undertook on behalf of
the Company prior to the change in control of the Company.


(vi)           The failure by the Company to obtain from any successor the
assent to this Agreement contemplated by section 8 hereof.


(vii)           Any purported termination by the Company of your employment
which is not effected pursuant to a Notice of Termina­tion satisfying the
requirements of this Agree­ment; and for purposes of this Agreement, no such
purported termination shall be effective.


(viii)           Any refusal by the Company to continue to allow you to attend
to matters or engage in activities not directly related to the business of the
Company which, prior to the change in control of the Company, you were permitted
by the Board to attend to or engage in.


For purposes of this subsection, "Plan" shall mean any compensation plan such as
an incentive or stock option plan or any employee benefit plan such as a thrift,
pension, profit sharing, medical, disability, accident, life insurance plan, or
a relocation plan or policy or any other plan, program, or policy of the Company
intended to benefit employees.


(f)           Notice of Termination.  A "Notice of Termination" of your
employment given by the Company shall mean a written notice given to you of the
termination of your employment which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstanc­es claimed to provide a basis for termination
of your employment under the provision so indicat­ed.

 
7

--------------------------------------------------------------------------------

 

(g)           Person.  The term "Person" shall mean and include any individual,
corporation, partnership, group, association, or other "person," as such term is
used in section 14(d) of the Exchange Act, other than the Company or any
employee benefit plan(s) sponsored by the Company.


7.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Chief Executive Officer of the Company with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.


8.           Successors; Binding Agreement.


(a)           This Agreement shall inure to the benefit of, and be binding upon,
any corporate or other successor or assignee of the Company which shall acquire,
directly or indirectly, by merger, consolida­tion or purchase, or otherwise, all
or substantially all of the business or assets of the Company.  The Company
shall require any such successor, by an agreement in form and substance
satisfactory to you, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.


(b)           This Agreement shall inure to the benefit of and be enforce­able
by your personal or legal representatives, execu­tors, adminis­trators,
successors, heirs, distributees, devisees and legatees.  If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee, or other designee or,
if there is no such designee, to your estate.


9.           Increased Severance Payments Upon Application of Excise Tax.


(a)           Adjustment of Payment.  In the event any payments or benefits you
become entitled to pursuant to this Agreement or any other payments or benefits
received or to be received by you in connec­tion with a change in control or
your termination of employment (whether pursuant to the terms of any other
agreement, plan, or arrangement, or otherwise, with the Company, any person
whose actions result in a change in control or any person affiliat­ed with the
Company or such person) (collective­ly the "Severance Payments") will be subject
to the tax (the "Excise Tax") imposed by Code Section 4999, the Company shall
pay you an additional amount (the "Gross-Up Payment") so that the net amount
retained by you, after deduction of the Excise Tax (but before deduction for any
federal, state or local income tax) on the Severance Payments and after
deduction for the aggregate of any federal, state, or local income tax and
Excise Tax upon the Gross-Up Payment, shall be equal to the Severance
Payments.  Notwithstanding the foregoing, if the Severance Payments do not
exceed three (3) times your “base amount” as defined within Code Section 280G
(“Section 280G”) by at least $50,000, then the Company will not pay the Gross-Up
Payment, and the payments due under this Agreement shall be reduced so that the
Severance Payments would not result in the imposition of an excise tax under
Code Section 4999.  The payment reduction contemplated by the preceding sentence
shall be implemented by determining the “Parachute Payment Ratio” (as defined
below) for each “parachute payment” within the meaning of Section 280G, and then
reducing the “parachute payments” in order beginning with the “parachute
payment” with the highest Parachute Payment Ratio.  For “parachute payments”
with the same Parachute Payment Ratio, such “parachute payments” shall be
reduced based on the time of payment of such “parachute payments” with amounts
having later payment dates being reduced first.  For “parachute payments” with
the same Parachute Payment ratio and the same time of payment, such “parachute
payments” shall be reduced on a pro rata basis (but not below zero) prior to
reducing “parachute payments” with a lower Parachute Payment Ratio.  For
purposes hereof, the term “Parachute Payment Ratio” shall mean a fraction the
numerator of which is the value of the applicable “parachute payment” for
purposes of Section 280G and the denominator of which is the intrinsic value of
such “parachute payment.”

 
8

--------------------------------------------------------------------------------

 

For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) the entire
amount of the Severance Payments shall be treated as "parachute payments" within
the meaning of Code section 280G(b)(2) and as subject to the Excise Tax, unless
and to the extent, in the written opinion of outside tax counsel selected by the
Company's independent accoun­tants and reasonably acceptable to you, such
payments (in whole or in part) are not subject to the Excise Tax; and (ii) the
value of any noncash benefits or any deferred payment or benefit (constituting a
part of the Severance Payments) shall be determined by the Company's independent
auditors in accordance with the principles of Code sections 280G(d)(3) and
(4).  For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of the
federal income taxation applicable to individuals (without taking into account
surtaxes or loss or reduction of deductions) for the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of your residence on the
date of Termination.  In the event that the amount of Excise Tax you are
required to pay is subsequently determined to be less than the amount taken into
account hereunder, you shall repay to the Company promptly after the time that
the amount of such reduction in Excise Tax is finally determined the amount of
the reduction, together with interest on the amount of such reduction at the
rate of 6 percent per annum from the date of the Gross-Up Payment, plus, if in
the written opinion of outside tax counsel selected by the Company's independent
accountants and reasonably acceptable to you, such payment (or a portion
thereof) was not taxable income to you when reported or is deductible by you for
federal income tax purposes, the net federal income tax benefit you actually
realize as a result of making such payment pursuant to this sentence.  In the
event that the amount of Excise Tax you are required to pay is subsequently
determined to exceed the amount taken into account hereunder, the Company shall
make an additional Gross-Up Payment in the manner set forth above in respect of
such excess (plus any interest, additions to tax, or penalties payable by you
with respect to such excess) promptly after the time that the amount can be
reasonably determined.

 
9

--------------------------------------------------------------------------------

 

(b)           Time of Payment: Estimated Payment.  The payments provided for in
subsection (a) above, shall be made not later than the fifth business day
following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments, and shall pay the remainder of
such payments (together with interest at the rate of 6 percent per annum) as
soon as the amount thereof can be determined.  In the event that the amount of
the estimated payments exceeds the amount subse­quently determined to have been
due, such excess shall constitute a loan by the Company to you, payable on the
fifth day after demand by the Company (together with interest at the rate of 6
percent per annum).


10.           Delay for Specified Employees.  Notwithstanding any other payment
schedule provided herein to the contrary, if you are deemed on the Date of
Termination a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then each of the following shall apply:


                      (i)           With regard to any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six (6) month period measured from the date
of your “separation from service”, and (B) the date of your death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to you in a lump sum, and all remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein; and


                      (ii)           To the extent that any benefits to be
provided during the Delay Period is considered deferred compensation under Code
Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, you shall pay the cost
of such benefits during the Delay Period, and the Company shall reimburse you,
to the extent that such costs would otherwise have been paid by the Company or
to the extent that such benefits would otherwise have been provided by the
Company at no cost to you, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.


11.           Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in a writing signed by you and the Chief Executive Officer or President of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same, or at any prior or
subsequent, time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by laws of the State of New York without giving effect to the
principles of conflict of laws thereof.

 
10

--------------------------------------------------------------------------------

 

12.           Legal Fees and Expenses.  The Company shall pay or reimburse any
reasonable legal fees and expenses you may incur in connection with any legal
action to enforce your rights under, or to defend the validity of, this
Agreement, provided that you ultimately prevail on a substantial claim in
connection with such action.  The Company will pay or reimburse such legal fees
and expenses on a regular, periodic basis upon presentation by you of a
statement or statements prepared by your counsel in accordance with its usual
practices.  All expenses and reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which you incurred such expenses (provided that if any such reimbursements
constitute taxable income to you, such reimbursements shall be paid no later
than March 15th of the calendar year following the calendar year in which the
expenses to be reimbursed were incurred), and no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year.


13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.




14.           Illegality.  Anything in this Agreement to the contrary
notwithstanding, this Agreement is not intended and shall not be construed to
require any payment to you which would violate any federal or state statute or
regulation, including without limitation the "golden parachute payment
regulations" of the Federal Deposit Insurance Corporation codified to Part 359
of title 12, Code of Federal Regulations.


15.   Code Section 409A Compliance.  The intent of the parties is that payments
and benefits under this Agreement comply with Code Section 409A and the
regulations and guidance promulgated thereunder, and accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Code Section
409A or damages for failing to comply with Code Section 409A.  Notwithstanding
any other provision of this Agreement to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset, counterclaim or recoupment
by any other amount payable to you unless otherwise permitted by Code Section
409A.

 
11

--------------------------------------------------------------------------------

 

16.   Company Right to Recover.   If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company as a
result of misconduct, with regard to any financial reporting requirement under
the securities laws, and you are subject to automatic forfeiture under Section
304 of the Sarbanes-Oxley Act of 2002 and you knowingly engaged in the
misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, you shall reimburse the Company the amount of any payment earned
or accrued during the 12-month period following the first public issuance or
filing with the United States Securities and Exchange Commission (whichever
first occurred) of the financial document that contained such material
noncompliance.


Notwithstanding anything in this Agreement, if the Company is required to
prepare an accounting restatement, you will forfeit any payments made based on
the achievement of pre-established performance goals that are later determined,
as a result of the accounting restatement, not to have been achieved.


If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.



 
Very truly yours,
       
NBT BANCORP INC.
             
By:
                             
AGREED TO:
                     
EMPLOYEE

 
 
12

--------------------------------------------------------------------------------